 


110 HR 1941 IH: Liberian Refugee Immigration Protection Act of 2007
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1941 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Kennedy (for himself, Mr. Ellison, Mr. Frank of Massachusetts, Mr. Hastings of Florida, Mr. Jackson of Illinois, Mr. Langevin, Mr. Lynch, and Mr. Walberg) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To adjust the immigration status of certain Liberian nationals who were provided refuge in the United States. 
 
 
1.Short titleThis Act may be cited as the Liberian Refugee Immigration Protection Act of 2007. 
2.Adjustment of status of certain Liberian nationals 
(a)Adjustment of status 
(1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act, the status of any alien described in subsection (b) shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if the alien— 
(A)applies for such adjustment before April 1, 2009; 
(B)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act shall not apply. 
(2)Relationship of application to certain ordersAn alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act may, notwithstanding such order, apply for adjustment of status under paragraph (1). Such an alien may not be required, as a condition on submitting or granting such application, to file a motion to reopen, reconsider, or vacate such order. If the Secretary of Homeland Security grants the application, the Secretary of Homeland Security shall cancel the order. If the Secretary of Homeland Security renders a final administrative decision to deny the application, the order shall be effective and enforceable to the same extent as if the application had not been made. 
(b)Aliens eligible for adjustment of statusThe benefits provided by subsection (a) shall apply to any alien who— 
(1)is a national of Liberia; and 
(2) 
(A)who was granted temporary protected status on or after March 27, 1991; or 
(B)was eligible to apply for temporary protected status on or after March 27, 1991. 
(c)Stay of removal 
(1)In generalThe Secretary of Homeland Security shall provide by regulation for an alien subject to a final order of deportation or removal or exclusion to seek a stay of such order based on the filing of an application under subsection (a). 
(2)During certain proceedingsNotwithstanding any provision of the Immigration and Nationality Act, the Secretary of Homeland Security shall not order any alien to be removed from the United States, if the alien is in exclusion, deportation, or removal proceedings under any provision of such Act and raises as a defense to such an order the eligibility of the alien to apply for adjustment of status under subsection (a), except where the Secretary of Homeland Security has rendered a final administrative determination to deny the application. 
(3)Work authorizationThe Secretary of Homeland Security may authorize an alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States during the pendency of such application and may provide the alien with an employment authorized endorsement or other appropriate document signifying authorization of employment, except that if such application is pending for a period exceeding 180 days, and has not been denied, the Secretary of Homeland Security shall authorize such employment. 
(d)Adjustment of status for spouses and children 
(1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act, the status of an alien shall be adjusted by the Secretary of Homeland Security to that of an alien lawfully admitted for permanent residence, if— 
(A)the alien is a national of Liberia; 
(B)the alien is the spouse, child, or unmarried son or daughter, of an alien whose status is adjusted to that of an alien lawfully admitted for permanent residence under subsection (a), except that in the case of such an unmarried son or daughter, the son or daughter shall be required to establish that they have been physically present in the United States for at least 1 year and is physically present in the United States on the date the application for such adjustment is filed; 
(C)the alien applies for such adjustment and is physically present in the United States on the date the application is filed; and 
(D)the alien is otherwise eligible to receive an immigration visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility the grounds for exclusion specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act shall not apply. 
(2)Proof of continuous presenceFor purposes of establishing the period of continuous physical presence referred to in paragraph (1)(B), an alien shall not be considered to have failed to maintain continuous physical presence by reason of an absence, or absences, from the United States for any periods in aggregate not exceeding 180 days. 
(e)Availability of administrative reviewThe Secretary of Homeland Security shall provide to applicants for adjustment of status under subsection (a) the same right to, and procedures for, administrative review as are provided to— 
(1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act; or 
(2)aliens subject to removal proceedings under section 240 of such Act. 
(f)Limitation on judicial reviewA determination by the Secretary of Homeland Security as to whether the status of any alien should be adjusted under this section is final and shall not be subject to review by any court. 
(g)No offset in number of visas availableWhen an alien is granted the status of having been lawfully admitted for permanent residence pursuant to this section, the Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act. 
(h)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions contained in the Immigration and Nationality Act shall apply in the administration of this section. Nothing contained in this Act shall be held to repeal, amend, alter, modify, effect, or restrict the powers, duties, functions, or authority of the Secretary of Homeland Security in the administration and enforcement of such Act or any other law relating to immigration, nationality, or naturalization. The fact that an alien may be eligible to be granted the status of having been lawfully admitted for permanent residence under this section shall not preclude the alien from seeking such status under any other provision of law for which the alien may be eligible. 
 
